Appeal, insofar as taken from that part of the June 9, 2011 Appellate Division order that affirmed the portion of the Supreme Court order granting defendants’ motion for summary judgment and dismissing the complaint, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that no substantial constitutional question is directly involved; appeal otherwise dismissed upon the ground that the remaining part of the June 9, 2011 Appellate Division order, and the other orders appealed from, do not finally determine the action within the meaning of the Constitution.